Citation Nr: 0025766	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than October 5, 
1995, for the grant of a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel





INTRODUCTION

The appellant is a service-disabled combat veteran who had 
active military service from May 1968 to June 1971.  

This appeal arises from a March 1996 rating decision of the 
Roanoke, Virginia, Regional Office (RO) which granted as 
total disability evaluation based upon individual 
unemployability (TDIU), effective from October 5, 1995.  A 
notice of disagreement (NOD) with regard to the effective 
date was received in May 1996.  The statement of the case 
(SOC) was issued in September 1996.  The veteran's 
substantive appeal was received in February 1997, and the 
appeal was, in due course, forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

The procedural chronology of this case requires some 
discussion.  We note that the veteran submitted evidence in 
support of his claim for service connection for post-
traumatic stress disorder (PTSD) with a Statement in Support 
of Claim, VA Form 21-4138, on October 5, 1995, at the same 
time he filed his TDIU claim, on a VA Form 21-8940.  After 
further evidentiary development, service connection for PTSD 
was granted by a rating decision in March 1996, with a 50 
percent disability rating assigned effective from October 5, 
1995, which was noted to be the date of receipt of a reopened 
claim.  That grant of benefits as to PTSD resulted in an 
increase in the veteran's overall combined service-connected 
disability rating from 70 percent to 90 percent, and the RO 
granted TDIU, also effective from October 5, 1995.  The 
veteran was notified of this action in a March 1996 letter, 
which also advised him that the commencement of payment of 
the higher rate of compensation was, under the law, the first 
day of the calendar month following the month in which the 
award became effective, i.e., November 1, 1995.  See 38 
U.S.C.A. § 5111; 38 C.F.R. § 3.31.



In May 1996, the veteran filed a Statement in Support of 
Claim, which he indicated was his notice of disagreement 
(NOD) as to the date of the higher rate of payment for the 
service-connected PTSD and the TDIU rating.  He asserted, in 
effect, that a previous claim for service connection for 
PTSD, filed on December 1, 1993, had remained open since that 
time, and that the effective date of his increased/TDIU 
rating should therefore be established from that earlier 
date.

A review of the claims file discloses that a claim for 
service connection for PTSD had been previously denied by the 
RO in May 1994, in adjudicating a claim which had been filed 
on December 1, 1993.  Although an NOD was received with 
regard to that decision in November 1994, and an SOC was 
mailed to the veteran in December 1994, there is no evidence 
that a substantive appeal was received from the veteran 
within one year of the adverse decision of May 1994.  It 
would therefore appear that the May 1994 rating decision, 
which had denied service connection for PTSD, became final, 
and that the veteran's October 1995 submission constituted, 
in pertinent part, a reopened claim for service connection 
for PTSD.  See 38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302 (1999).

We note that, in his May 1996 NOD, the veteran asserted that 
he had submitted, in May 1995, medical and employment 
evidence pertinent to his PTSD and TDIU claims, which should 
have continued his December 1993 claim.  The RO noted that no 
such submission is of record.  In any event, however, the RO, 
after securing additional VA hospital records, reviewed the 
evidence of record and awarded the veteran an earlier 
effective date, from December 1, 1993, for the grant of 
service connection and the 50 percent rating assigned for 
PTSD.  It is not clear how the RO determined that the 
December 1993 claim had remained open and pending after the 
veteran failed to file an appeal following the December 1994 
SOC, other than to invoke the doctrine of resolving 
reasonable doubt in the veteran's favor.

The Board acknowledges that, to whatever extent the RO might 
have assigned an effective date for service connection of 
PTSD that was earlier than the filing of the claim that was 
granted, that effective date is not on appeal and is, 
therefore, not within our jurisdiction.  However, with regard 
to the claim for a TDIU rating, it appears that, under the 
law, any inferred or informal claim for a total disability 
evaluation based upon individual unemployability that was 
dependent upon the finally denied claim of service connection 
for PTSD was inchoate within that claim.  See In re Fee 
Agreement of Carpenter, 13 Vet.App. 382, 385 (2000) (quoting 
In re Fee Agreement of Mason, 13 Vet.App. 79, 87 (1999)).  
Once service connection was granted for PTSD, "the TDIU 
claim was no longer inchoate because the TDIU regulatory 
threshold in 38 C.F.R. § 4.16(a) was satisfied; [VA] was 
required to act on that claim."  Carpenter v. Gober, ___ 
Vet.App. ___, No. 97-676 (Aug. 22, 2000) (per curiam order, 
en banc) (Steinberg, J., concurring).

Accordingly, the matter of whether an earlier effective date 
is appropriate for the TDIU award is dependent upon whether 
there was an informal TDIU claim filed before the VA Form 21-
8940 was received by the RO in October 1995.  For the reasons 
discussed below, further evidentiary development is necessary 
before a final determination on that issue may be made.


REMAND

VA statutes and regulations provide that the effective date 
of an award based on a claim for increase (to include a claim 
for total disability evaluation based upon individual 
unemployability) "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor," unless the law 
specifically provides otherwise.  38 U.S.C.A. § 5110(a) (West 
1991).  Section 5110(b)(2) provides otherwise, by stating 
that the effective date of an increased rating "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1) (1999), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date otherwise, date of receipt of claim."  See 
Harper v. Brown, 10 Vet.App. 125 (1997).



In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(1999); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
Under some circumstances, the date of outpatient or hospital 
examination or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1).

In the instant case, the veteran filed his original 
application for a total disability evaluation based upon 
individual unemployability in October 1995.  He submitted a 
copy of a September 1995 mental status evaluation from the 
Richmond Vet Center.  The evaluation report indicated that 
the veteran was initially seen in September 1994, to set-up 
outpatient care following discharge from the psychiatric 
clinic at the McGuire VA Medical Center (VAMC).  It was noted 
that the veteran failed to initially follow up with his 
outpatient treatment, but that he returned for treatment in 
the summer of 1995, with complaints of being unable to keep a 
job.  Insofar as these pertinent treatment records have not 
been associated with the veteran's claims folder, additional 
development, which includes requesting copies of his 
treatment records developed at the Richmond Vet Center and 
the Richmond VAMC between October 1994 and October 1995, is 
warranted in order to afford the veteran all reasonable 
assistance in pursuing his claims.  See Dunn v. West, 11 
Vet.App. 462 (1998)  (VA records are constructively part of 
the record which must be considered); Bell v. Derwinski, 2 
Vet.App. 611, 613 (1992)

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain from the veteran the 
names and addresses of all medical care providers 
who have treated him for his service-connected 
PTSD since October 1994.  After securing the 
necessary release(s), the RO should request copies 
of any such records which are not already 
contained in the claims folder.

2.  The RO should obtain copies of the veteran's 
complete inpatient and outpatient treatment 
records from the Richmond Vet Center, the Richmond 
VAMC, and any other identified VA medical 
facility, for treatment since October 1994.  Once 
obtained, all records must be associated with the 
claims folders.

3.  After completion of all requested development 
and any other development deemed necessary by the 
RO, the RO should readjudicate the veteran's claim 
for an earlier effective date for his TDIU rating.  
The readjudication should include analysis of 
whether there was an informal TDIU claim submitted 
before the formal application was filed.  If any 
action taken remains adverse to the veteran, he 
and his representative should be furnished with a 
supplemental statement of the case.  They should 
then be afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  The purpose of this Remand is to obtain 
additional medical evidence and due process to the veteran.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


